Citation Nr: 1739688	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  08-22 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas
	

THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected disabilities including post-traumatic stress disorder, coronary artery disease, and diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.  Service personnel records show that he served in the Republic of Vietnam from July 1969 to July 1970, and that he served in combat.  He died in April 2014.  The Appellant is his spouse (substituting for him in this appeal).

This matter comes before the Board (Board) of Veteran's Appeals on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified before the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing is of record.

The Board denied the claim for entitlement to service connection for hypertension in January 2012.  The Veteran appealed the Board decision to the U.S. Court of Appeal for Veterans Claims (Court).  In a September 2012 Order, the Court vacated the January 2012 Board decision and remanded the claim for development consistent with a September 2012 Joint Memorandum for Remand.

In April and August 2013, the Board remanded the issue for additional development.  The requested development having been completed, the case is now again before the Board.

The Veteran died prior to the completion of the actions ordered in the August 2013 remand.  Within one year following his death, the Appellant (his spouse) file a claim for accrued benefits, which the RO accepted as a required for substitution under 38 U.S.C.A. § 5121A.  A formal recognition of the Appellant as a valid substitute is not of record; however, a December 2015 deferred decision reflects that the RO found her to have requested substitution, and the April 2016 supplemental statement of the case identified her as a properly substituted Appellant for the Veteran in this matter on appeal.  The Board concludes that such determination was implicitly made by the RO.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, hypertension is the etiological result of service connected post-traumatic stress disorder (PTSD), coronary artery disease (CAD), diabetes mellitus type II (DM), and residuals of crushing injury to the right foot.  


CONCLUSION OF LAW

The criteria for service connection for hypertension as the result of service-connected PTSD, CAD, DM, and residuals of right foot injury are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, service connection may be granted for a disability that is proximately due to a service connected disability.  38 C.F.R. § 3.310 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The appellant seeks service connection for the Veteran's hypertension as the result of the already service-connected disabilities.  

VA and private treatment records and examinations reflect that the Veteran was diagnosed with hypertension during the pendency of this appeal.  This satisfies the first element of Shedden.

The Veteran was service connected for PTSD, evaluated as 50 percent disabling from August 30, 2004 and 70 percent disabling from April 16, 2007; for CAD status post myocardial infarctions (MI) and coronary artery bypass graft (CABG) evaluated as 30 percent disabling from April 16, 2007, 60 percent disabling from June 20, 2007, 100 percent disabling from November 18, 2009, and 30 percent disabling from July 8, 2011; for DM evaluated as 10 percent disabling from August 30, 2004, and 20 percent disabling from October 24, 2005; for the residuals of a crushing injury to the right foot evaluated as noncompensably disabling from August 30, 2004, and 10 percent disabling from August 16, 2007; and for a scar, post-operative CABG, evaluated as noncompensably disabling from April 16, 2007.  A total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) was granted from April 16, 2007 to November 18, 2009, and from July 8, 2011.

As the Veteran claimed his hypertension is the result of his service-connected disabilities, these disabilities, in aggregate, may satisfy the second element of Shedden.  As will be explained below, they do, and the finding of a causal nexus between these service connected disabilities and the claimed hypertension, satisfy the third and final element.  Accordingly, and as explained below, the medical evidence establishes that Board may grant service connection for hypertension on the evidence of record.  

VA examiners who were asked to provide opinions concerning the etiology of the claimed hypertension, in aggregate, determined that the Veteran's hypertension was more appropriately attributed to the Veteran's continued weight gain, inactivity, sedentary lifestyle and improper diet and was neither caused nor aggravated by service-connected disabilities.  See, generally, May 2013 VA DBQ Examination for Hypertension and October 2013 and May 2014 Addenda thereto; November 2009 VA Examination for Diabetes Mellitus; and October 2007 VA Examination for Heart. 

The rationale of these examiners, in sum, was that hypertension had its onset prior to the diagnoses of DM, heart problems, CAD, and PTSD; that DM had been stable on minimal oral medications; and that blood pressure was well-controlled on medications despite DM, CAD and PTSD.  See, generally, May 2013 VA DBQ Examination for Hypertension and October 2013 and May 2014 (marked rec'd 12/14/2015) Addenda; November 2009 VA Examination for Diabetes Mellitus; and October 2007 VA Examination for Heart.

However, review of the medical evidence shows these opinions and findings were based on incomplete findings and incomplete medical evidence.  

First, for those earlier opinions prior to August 2011, service connection for CAD was not yet in effect.  These examinations and opinions did not, understandably, consider the impact of the then non-service connected CAD on the claimed hypertension. 

Second, the opinions of the VA examiners were, in aggregate, based on an record that did not include or did not include review of earlier private medical records dated from 1990-1998 showing treatment for hypertension.  These records were not received until December 2013, so it is again understandable that these treatment records were not considered until then.  Yet, the VA examiner who conducted the May 2014 records review addendum specifically noted she did not have access to hypertension treatment records prior to 2004 and could not therefore set a baseline for severity of the Veteran's hypertension-a finding required in order to determine whether service connection could be granted on the basis of aggravation.  See May 2014 Addendum.   This simply was not accurate.  Moreover, the 1990-1998 private medical records show treatment for hypertension with prescribed medication, Prinivil, in August 1990.  In September 1990, Prinivil was discontinued and Hytrin was prescribed.  Hospital records dated in September 1991 show that Prinivil was again the only medication prescribed for blood pressure.  See Pvt tx (Cornerstone) 1990-1998 (rec'd 12/09/2013).  These records also provide blood pressure readings and types and dosages of medications prescribed, which could have allowed the examiner to establish a baseline.  At the very least, the difference between a single prescribed medication to control hypertension in 1990-1, as compared to the three separate medications shown as prescribed in 2013 would appear to speak to the difference in severity of the condition.  

Accordingly, the Board finds that the May 2013, November 2009 and 2007 VA examinations for hypertension, DM, and heart and the October 2013 and May 2014 Addenda do not provide sufficient evidence to allow the Board to complete appropriate analysis as to the outcome of this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  These examinations are therefore inadequate for the purposes of determining whether hypertension is etiologically related to the Veteran's service-connected disabilities.

The question then arises as to whether the Board can adjudicate the Veteran's claim on the evidence of record.  After review of the entire claims file, the Board finds it can do so, and that further remand is unnecessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008). 

At the outset, the Board observes that the VA examiner in the May 2014 Addendum quoted.  In support of this conclusion, the examiner who wrote the May 2014 Addenda quoted from an article posted to Webmd.com:

"What Causes High Blood Pressure?

The exact causes of high blood pressure are not known, but several factors and conditions may play a role in its development, including:
Smoking
Being overweight or obese
Lack of physical activity
Too much salt in the diet
Too much alcohol consumption (more than 1 to 2 drinks per day)
Stress
Older age
Genetics
Family history of high blood pressure
Chronic kidney disease
         and 
      Adrenal and thyroid disorders."

See May 2014 Addendum (marked rec'd 12/14/2015).   Inasmuch as the web article identifies factors that have an impact on the development of hypertension overall and originates from a medical journal, it is relevant here.  The Board will use if for an introduction to the discussion here.

As concerns the Veteran's claim for hypertension, specifically, the record contains three categories of evidence that together tend to support an etiological relationship between the claimed hypertension and the Veteran's service-connected disabilities as a whole.  These are (1) private treatment records, (2) VA examination findings concerning the service connected right foot disability and service-connected PTSD, and the statement of the Veteran's spouse as to her observations of his symptoms following his discharge from active service, and (3) medical literature submitted by the Appellant's representative positing a causal relationship between PTSD and hypertension.

The first category of evidence are statements and opinions by the Veteran's private treating cardiologist, in which the physician observed causal links between the service-connected DM and the not yet service-connected CAD.  However, service connection for CAD was ultimately granted in August 2011.  When viewed in that context, the following statements and opinions show additional causal links between the service-connected CAD and DM together and the following symptoms:  inability to lose weight, inactivity, angina, and musculoskeletal complaints.  

In July 2008, the Veteran's private treating cardiologist, PF, MD, FACT, observed: 

[The Veteran] has very small, diffusely diseased coronary arteries, and this is entirely consistent with "diabetic ischemic cardiomyopathy."  He has symptoms with minimal activity that have made it impossible for him to return to work.  He has had elevated cholesterol and triglycerides, which undoubtedly contribute to his coronary disease, as well, but the lipid disorders are also commonly precipitated by or exacerbated by diabetes mellitus.  There is no question that [the Veteran's] progressive coronary artery disease, which now limits him from any form of gainful employment, was greatly exacerbated by and contributed to significantly by his diabetes mellitus.

See July 2008 Statement by Dr. PF, p. 1 (see Pvt Med Statement (7/08: Dr F/Cooper) w/ 1/08 entry) (rec'd 5/20/2009).

In addition, Dr PF observed in a January 2008 clinical note accompanying the July 2008 statement that 

[The Veteran's] weight is becoming a potentially life-threatening problem.  His diabetes is contributed to by his progressive weight and exacerbates his weight gain.  His coronary artery disease is clearly linked to both his diabetes and his obesity ...

... It is very difficult for him to do much in the way of exercise because of his musculoskeletal complaints.

See Id., p. 2.

In another, separate statement dated in January 2008, Dr. PF assert that the implications of the Veteran's DM could not be extricated from his overall medical decline, which included diagnoses of obesity, CAD, and hypertension in addition to DM:  

After [the Veteran's] bypass surgery in 2005 he had severe symptom limiting angina, and has not been able to return to work.  It is difficult, if not impossible, to extricate the implications of his diabetes in contributing to his decline in medical condition.

See January 2008 Statement of Dr. PF (see Pvt Med Op (Dr PF/Cooper) 1/2008) (rec'd 12/03/2007).

The second category of evidence is comprised of VA examination findings concerning the service connected right foot disability and service-connected PTSD, and lay evidence of the Veteran's PTSD symptoms.  

VA examinations for the feet in December 2004 and October 2007, in aggregate show reports of pain with increased pain and the need for assistive ambulatory devices on flare-ups; and objective observations of pain, pain on motion, tenderness, and swelling; and clinical findings of an old right foot fracture with bilateral foot deformity.  The Veteran was employed at the time of the December 2004 examination, and his estimated pain levels measured 8 of 10 with weakness, stiffness, swelling, and lack of endurance.  Flare-ups were reported to occur once a month, with pain at 9-10 of 10, lasted lasting several hours and requiring the use of crutches.  At this time also, the examiner observed the Veteran to walk slowly without an assistive device and to evidence tenderness to palpation.  In October 2007, the Veteran was no longer employed.  He reported lesser pain levels of 7 of 10, and flare-ups occurring more frequently but lasting a shorter time.  The examiner objectively observed swelling and tenderness in the right foot, and noted that the Veteran reported right foot pain limited standing and walking.  Both examiners attributed current findings and degenerative changes to the inservice right foot injury.  In addition, both examiners found the service-connected right foot disability to impair function due to pain in 2004 and pain causing limitation of standing or walking (by the Veteran's report) in 2007.  Neither examiner estimated this pain alone to be productive of severe impairment or to prohibit employment.  See, generally, December 2004 VA Examinations for DM and Feet, pp. 3-4 and October 2007 VA Examinations for Feet (filed under "VA Examinations ALL" (rec'd 10/24/2007))

PTSD examinations in August 2006, June 2007, and May 2011, in aggregate, reflect diagnoses of PTSD and chronic PTSD, with global assessments of functioning (GAFs) at 42-48 citing clinical observations of social intolerance and isolation, few friendships, painful re-experiencing phenomenon, and suicidal ideation.  In 2007, the Veteran was also diagnosed with recurrent moderate major depressive disorder.  See, generally, August 2006, June 2006, and May 2011 VA examinations for PTSD.  In 2006, the Veteran reported increased symptomatology following medical retirement.  He told the examiner that, during the postwar period he had

tried to push away painful thoughts, feelings and memories as much as possible and in fact, would spend long hours at work as a way to keep his attention away from his painful memories.

See August 2006 VA examination for PTSD, p. 1-2.  In addition, he described long-standing feelings of depression and frequent suicidal ideation.  He reported being treated with anti-depressants by his family physician from the late 1980s.  See Id., p. 2.  In 2007, he reported weekly and sometimes daily suicidal thoughts with feelings of depression, guilt, nervousness, panic and an inability to relax, among other symptoms.  He reported being unable to control his appetite and that he would continually eat.  The examiner observed the Veteran to present with sad affect and overall depressed and irritable mood.  Incidentally, the examiner also noticed that the Veteran walked with a limp.  See June 2007 VA Examination for PTSD.  In 2011, the Veteran reported feeling depressed about 80 percent of the time, with continued feelings of guilt, nervousness, panic, and an inability to relax.  The examiner found the Veteran to appear sad, anxious and depressed.  Judgement was diminished by anxiety, leading the Veteran to isolate.  The examiner observed that the Veteran isolates and avoids people in order to cope with his feelings.  See May 2011 VA Examination for PTSD.

Private treatment records dated from 1990 to 1998 confirm that the Veteran was prescribed Prozac as early as 1990.  See Pvt tx (Cornerstone) 1990-1998, p. 9.

The Veteran's private treating physicians have presented medical findings and opinions that-in themselves or taken in conjunction with VA examination findings concerning the service-connected right foot disability and PTSD-establish causal links between the claimed hypertension and symptoms of the service-connected DM, CAD, right foot disability and PTSD.  The medical literature provided by the Appellant's representative-taken in conjunction with private medial findings and opinion and VA examination findings-establish causal link between the claimed hypertension and the Veteran's service-connected disabilities as a whole.  

In 2006, the Veteran's witness, his spouse, attested she dated and married the Veteran before he went to Vietnam.  His demeanor then was fun, relaxed, and easy going, she recalled.  The Veteran was a hard worker but was always ready to visit family and friends.  He enjoyed outdoor games and church activity.  But after Vietnam, he steadily turned into a recluse.  She described him as a depressed person, and becoming severely depressed after he was forced to retire.  He was unable to hands crowds or loud groups, and she never knew what would set him off.  In addition, the more depressed he was, she explained, the more dreams and sleepless nights he would have and the harder it was to get along with him.  Both their children tried not to say anything to upset him, but it was difficult because the same thing said at one time would set him off at another.  One of their grandchildren was beginning to notice the outbursts although the other had not, and keeping peace in their home was taking a toll on her, she reported.  She would do everything in her power to keep the Veteran calm and out of a depressed mind.  His depression and mood swings made it a stressful life for the Veteran's family.  See June 2006 statement of Spouse.  Review of the record reflects that the Veteran and his spouse were married in 1969, just prior to the Veteran's active duty.

The third category of evidence is submitted by the Appellant's representative in its August 2017 Written Brief Presentation.  The representated argues that the psychosomatic effects of PTSD ought to be considered as a cause of the Veteran's hypertension.  In support of this argument, the representative referred to several medical treatises.  In "Hypertension in Relation to Posttraumatic Stress Disorder and Depression in the US National Comorbidity Survey," published in 2009 in Behavioral Medicine, the authors analyzed data from the US National Comorbidity Survey to find that hypertension prevalence was higher for individuals who had histories of both PTSD and depression.  See https://www.ncbi.nlm.nih.gov/pubmed/19064371 (accessed 9/13/2017).  In "Post-traumatic Stress Disorder and Cardiovascular Disease," published in Open Cardiovascular Medicine Journal in 2011, the author stated:

An increasing body of evidence indicates that post-traumatic stress disorder, a common anxiety disorder in both veteran and nonveteran populations, is associated with major forms of cardiovascular disease, including those attributed to atherosclerosis such as coronary heart disease and thromboembolic stroke.  Persons with PTSD have also been reported to be more likely to have hypertension, hyperlipidemia, obesity, and cardiovascular disease.  

See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3141329/ (accessed 9/13/2017), Introduction, online p. 1.  Finally, in the article "Risk for Incident Hypertension Associated with Posttraumatic Stress Disorder in Military Veterans and the Effect of Posttraumatic Stress Disorder Treatment," published in 2107 in Psychosomatic Medicine, the authors analyzed the date of over 190,000 Veterans and found that a diagnosis of PTSD was the main predictor in the development of hypertension, especially where PTSD was not treated.  https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3141329/, (accessed 9/13/2017), p. 4.

Turning to an analysis of this evidence, the Board first revisits the Webmd.com article, quoted by the VA examiner in the May 2014 Addendum:  the article identifies being overweight, lack of physical activity and stress as among the 11 factors and conditions that play a role in developing hypertension.  The medical evidence shows that the Veteran was overweight, inactive and stressed.  

The Board observes that the causal links Dr. PF posits between DM and the then nonservice-connected CAD reflect a causal relationship between the Veteran's weight and inability to exercise with pain that makes it difficult for the Veteran to be active and to exercise.  This pain includes angina, which arose following bypass surgery required as a result of the CAD, which was ultimately service-connected in August 2011.  Dr. PF described the angina as severe enough to prohibit the Veteran's return to work, but also as limiting his physical activity.  Dr. PF further stated that musculoskeletal pain made it difficult for the Veteran to exercise.  Although the physician did not identify the specific musculoskeletal pain, and although VA and private treatment records point to other sources for the pain including the knees, the Veteran is service-connected for a right foot disability.  The right foot disability, despite not being productive of severe impairment or of unemployability itself, at least contributed to Veteran's inability to walk and stand for extended periods of time without assistive devices.   In addition, the physician also revealed a causal connection between DM and high cholesterol and triglycerides.  The Board notes that this evidence also provides a link between the service-connected DM and musculoskeletal pain and the Veteran's being inactive-a factor identified in the WebMD article.

Furthermore, the medical evidence establishes that depression, suicidal ideation, nervousness, panic and anxiety were predominant among the symptoms of the Veteran's service-connected PTSD.  This is consistent with the pattern of symptoms cited to by the medical treatises referenced by the Appellant's representative, and discuss, above.  The presence of PTSD with major depression and symptoms of continuous depression put the Veteran among those Veterans who were found to be more at risk for developing hypertension, particularly while untreated, which the Veteran was for many years prior to his reported treatment in the late 1980s, and his documented treatment with Prozac in 1990.  His expressed and observed anxiety, nervousness, and panic underscore the level of anxiety the Veteran sustained.  PTSD, as an anxiety disorder, is itself reported to be linked with hypertension, although this linkage was not at the time clearly defined.  The Board notes that this evidence also provides a link between the service-connected PTSD and the Veteran's being stressed-a factor identified in the WebMD article.

The Board notes that this evidence establishes also a causal link between the service-connected DM, musculoskeletal pain, and PTSD and the Veteran's being overweight-a factor identified in the WebMD article.  Reference is made to Dr. PF's assessment that DM contributed to the Veteran's obesity, as did inactivity which was, in turn, both caused by pain from the service connected CAD-induced angina, and contributed to by pain from the service-connected right foot.  Moreover, the Veteran's report of compulsive eating in conjunction with examination for psychiatric examination indicates the service-connected PTSD may have contributed to overeating.  

In sum, the medical evidence establishes causal links between the Veteran's claimed hypertension and his service connected disabilities as a whole.  It is noted that the record contains inconsistent and contrary evidence.  The Veteran reported to his private and VA health care providers that the onset of hypertension was many years prior to the development of his CAD and DM.  VA treatment records show he had nonservice-connected musculoskeletal disabilities including knee problems.  Finally, VA and private treatment records reflect long standing weight problems and a tendency to not engage in healthy eating or exercise, which suggests that the service-connected disabilities are only partially a cause of weight gain and inability to lose weight; and a history of smoking-also factors identified in the WebMD article.  Notwithstanding, the Board finds the causal links established by the evidence between the claimed hypertension and the Veteran's service-connected disabilities as a whole to be more persuasive, especially in consideration of Veteran's witness' statement, which demonstrates the length of time the Veteran grappled with the systems of PTSD including anxiety and depression-which are those symptoms most noted in the medical literature posting a causal relationship between PTSD and the development of hypertension.  

The Board finds that the evidence is, at the least, in equipoise.  Service connection for hypertension is accordingly warranted.


ORDER

Service connection for hypertension is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


